Case 1:19-cv-05907-PKC-CLP Document 102 Filed 11/19/20 Page 1 of 2 PageID #: 1127




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------x
  YONG XIONG HE,

                                  Plaintiff,
                                                                 ORDER OF ATTACHMENT
                    - against -                                   19-CV-5907 (PKC) (CLP)

  CHINA NEW STAR RESTAURANT, INC.,
  WAI SHUN CHAN a/k/a Vincent Chan, WAI
  LEUNG CHAN, WAI WEN CHAN a/k/a
  Daniel Chan, PO KUM CHAN a/k/a Po Kum
  Ng, RONALD CHAN, ROY CHAN, JIAZHEN
  LIAO, CHING MAN HONG CHAN a/k/a
  Hong Ching Man Chan, JOSEPH CHAN, and
  ELTON CHAN,

                                  Defendants.
  -------------------------------------------------------x
  PAMELA K. CHEN, United States District Judge:

          WHEREAS an application has been made to the undersigned by Plaintiff Yong Xiong He,

  represented by attorneys Michael L. Winston and Jessica E. Harris (Gladstein, Reif & Meginniss,

  LLP, 39 Broadway, Suite 2430, New York, NY 10006), for an Order of Attachment against several

  properties of Defendants Wai Shun Chan, Wai Leung Chan, Po Kum Chan, Ching Man Hong

  Chan, Joseph Chan, and Elton Chan;

          WHEREAS, after holding an evidentiary hearing on August 10, 2020, the Court found

  sufficient grounds for prejudgment attachment pursuant to Federal Rule of Civil Procedure 64 and

  New York Civil Practice Law and Rules (“CPLR”) § 6201(3) to secure an amount of $599,870.85

  in Plaintiff’s favor and jointly and severally against Defendants Wai Shun Chan and Wai Leung

  Chan;




                                                             1
Case 1:19-cv-05907-PKC-CLP Document 102 Filed 11/19/20 Page 2 of 2 PageID #: 1128




         WHEREAS Plaintiff has posted an undertaking with a corporate surety in the sum of five

  hundred dollars ($500) as set by the Court in its October 22, 2020 Memorandum & Order and as

  required by CPLR § 6212(b); it is hereby

         ORDERED that the Sheriff of the City of New York shall levy, in the manner prescribed

  by CPLR §§ 6201–26, the following properties in which Defendants have an interest:

         (1) the premises known as 8804 16th Avenue, Brooklyn, New York 11214;

         (2) the premises known as 6309 Strickland Avenue, Brooklyn, New York 11234; and

         (3) the proceeds of the September 17, 2019 mortgage secured by the property located at

            7814 16th Avenue, Brooklyn, New York 11214,

  for the purpose of securing the aforesaid sum of $599,870.85 jointly and severally against

  Defendants Wai Shun Chan and Wai Leung Chan pending final judgment in this matter.




                                                    SO ORDERED.


                                                    /s/ Pamela K. Chen
                                                    Pamela K. Chen
                                                    United States District Judge
  Dated: November 19, 2020
         Brooklyn, New York




                                                2
